Citation Nr: 1528453	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent for a low back disability from September 12, 2003 to November 3, 2009.  

4.  Entitlement to an initial rating greater than 40 percent for a low back disability beginning November 3, 3009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to March 1987 in the U.S. Army with additional service in the Army National Guard between 1988 and 2008 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An August 2004 rating decision granted service connection for a back disability and assigned a 10 percent disability rating.  A March 2005 rating decision increased the initial rating to 20 percent.  A January 2010 rating decision increased this rating to 40 percent effective November 3, 2009.  Since neither increase was a full grant of benefits sought, the issues of higher initial ratings for the entire time period is on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Also on appeal is an October 2008 rating decision which denied service connection for bilateral hearing loss and tinnitus.  

These issues were before the Board in February 2013, at which point the issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded for further development.  In February 2013, the Board also denied the issues of entitlement to an initial rating in excess of 20 percent for a back disability prior to November 3, 2009, and in excess of 40 percent for a back disability beginning November 3, 2009.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the VA's Office of General Counsel and the Veteran's representatives filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's February 2013 decision.  That same month, the Court issued an Order vacating the February 2013 Board decision.  

In July 2014, the Board remanded this matter again for additional development.  Regarding the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Board found that the Appeals Management Center (AMC) failed to comply with the Board's February 2013 remand directives, and remanded these claims for additional development.  Also, pursuant to the February 2014 JMR, the Board remanded the increased ratings claims for additional development, consistent with the terms of the JMR.  Specifically, the February 2014 JMR found that the Board erred in the February 2013 decision for failing to address September 2008 and November 2009 examination findings regarding additionally limited range of motion in the low back due to pain and neurological findings.  The Board's July 2014 remand directives completed, the case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The more probative and competent medical evidence does not establish the presence of bilateral hearing loss recognized as a disability for VA purposes.

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is due to injury that occurred in a period of INACDUTRA or ACDUTRA service.  

3.  From September 12, 2003, to September 22, 2008, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine limited to not less than 30 degrees.

4.  Resolving reasonable doubt in the Veteran's favor, from September 22, 2008 to November 3, 2009, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine by pain starting at 20 degrees, but with no ankylosis of the spine.  

5.  Beginning November 3, 2009, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine limited to 20 degrees, but with no ankylosis of the spine.  

6.  The Veteran's low back disability results in mild left lower extremity radiculopathy. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).
 
2. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for appellant's tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  From September 12, 2003 to September 22, 2008, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1555, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2014)

4.  From September 22, 2008, to November 3, 2009, the criteria for a disability rating of 40 percent, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1555, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2014)

5.  Beginning November 3, 2009, the criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1555, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2014)  

6.  The criteria for a rating of 10 percent, but not higher, for radiculopathy of the left lower extremity associated with a low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 4.124(a), DC 8520 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in October 2003 and May 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service, VA, and private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in April 2004, December 2007, February 2008, June 2008, September 2008, March 2013, September 2014, and October 2014.  The resulting opinions describe the Veteran's appealed disabilities, take into consideration the relevant history, and provide adequate rationale for the conclusions reached.  They are collectively adequate for VA adjudication purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As mentioned above, the Board remanded these claims for further development in July 2014.  The remand directed the RO to obtain updated VA treatment records, afford the Veteran audiology and low back examinations, and readjudicate the claims on appeal.  Pursuant to this remand, the record was updated with current VA treatment files, and the Veteran was afforded a September 2014 VA examination for his low back and any associated neurological conditions, and an October 2014 audiology examination.  The appeals were subsequently readjudicated in a February 2015 supplemental statement of the case.  The Board finds that these actions satisfy the remand directives of the Board's July 2014 remand, and there has been compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.   Service Connection

The Veteran claims that his hearing loss and tinnitus originated in service as a result of exposure to acoustic trauma.  Specifically, he indicated that he was exposed to acoustic trauma in artillery communications and in aviation during periods of ACDUTRA or INACDUTRA service.  

The Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Both sensorineural hearing loss and tinnitus are considered chronic conditions

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The United States Court of Appeals for Veterans Claims (Court) has determined that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

Bilateral Hearing Loss

The Veteran filed his claims for bilateral hearing loss and tinnitus in April 2008.  In support of his claim, he submitted medical records from Dr. L.S., a private treatment provider.  The records start with a March 2008 treatment note that documents the Veteran complaining of his left ear feeling like it has water in it, causing a "plug sensation."  These symptoms had onset one week prior to the visit.  The Veteran specifically complained of left ear discomfort and decreased hearing of the left ear.  He described any hearing loss as asymmetrical and progressive.  The Veteran denied dizziness, ear drainage, external ear swelling, pain, rhinorrhea, sinus congestion, or sore throat.  

An examination revealed normal external auditory canals bilaterally.  The left tympanic membrane had fluid behind it, but the right tympanic membrane was normal.  A gross hearing screen revealed decreased hearing on the left side.  Dr. L.S. assessed the Veteran with conductive hearing loss due to a tympanic membrane disorder and serous otitis media.  

Later in March 2008, the Veteran was evaluated by Dr. D.J.R., another private treatment provider, for another evaluation of the Veteran's hearing loss.  Noting that the Veteran did appear to have a "left sudden sensorineural hearing loss," Dr. D.J.R. recommended an MRI, prednisone and Valtrex to treat the left ear condition.  A physical examination revealed normal ears externally.  Tympanic membranes were crisp.  There was no middle ear fluid, active infection, or perforation.  An audiogram revealed left sensorineural hearing loss, primarily in the low frequencies with type A tympanograms bilaterally.  

Just a few days later, still in March 2008, the Veteran underwent a brain MRI with and without contrast.  Dr. D.J.R. reached an impression of negative unenhanced and enhanced MRI scans of the head and internal auditory canals.  An audiogram again revealed that there was left sensorineural hearing loss, primarily in the low frequencies with type A tympanograms bilaterally.  

Still in March 2008, the Veteran again presented before Dr. D.J.R. for a reevaluation of his left ear.  He had continued complaints of left ear hearing loss.  The doctor noted that the Veteran's symptoms were all normal.  Another audiogram taken during the evaluation revealed consistent left sensorineural hearing loss primarily in the low frequencies.  However, a left speech discrimination score was 100 percent.  Right ear hearing loss was minimal.  

Puretone threshold values were not provided in these March 2008 private treatment records.  

VA afforded the Veteran an examination for his claims of service connection for bilateral hearing loss and tinnitus in June 2008.  Presenting at the clinical interview, the Veteran complained of hearing loss and "head noises" that had been present since late 2007 and early 2008.  The Veteran reported difficulty in noise communication gatherings, in groups, with his spouse and children, and on the telephone since this time period.  Regarding noise exposure in service, the Veteran reported his active military service from 1983 to 1987 and his time in the Army National guard from 1988 to 2008, included various instances of noise exposure, including exposure to artillery fire, small arms fire, and helicopter and other vehicular noise.  Regarding the onset of tinnitus, the Veteran noted left-ear head noises, which he reportedly first noticed in conjunction with his sudden hearing loss in 2007.  

Audiological testing revealed puretone thresholds in decibels (dB), at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), of 20, 10, 15, 5, and 10 of the left ear, respectively, and of 20, 10, 10, 10, and 0, of the right ear, respectively.  The speech recognition score was 96 percent for the right ear and 92 percent for the left ear.  The Board notes that the speech recognition score of 92 percent for the left ear, being less than the 94 percent limit described in 38 C.F.R. § 3.385, qualifies as a disability for VA purposes.    

The examiner concluded by finding the Veteran's hearing sensitivity to be within normal limits, bilaterally.  He also concluded that speech recognition scores were good, and tympanometry and acoustic reflex measures indicated essentially normal middle-ear function in both ears.  Accordingly, he found that hearing loss was not due to service.  Regarding tinnitus, the examiner found that since the Veteran reported this tinnitus as beginning at the time of his "idiopathic hearing loss in 2007-2008", it was less likely than not related to military acoustic trauma.  

Finding the June 2008 VA opinion on hearing loss and tinnitus inadequate, the Board remanded these claims for another opinion in February 2013.  In its remand, the Board found the June 2008 opinion inadequate because the examiner concluded the Veteran's bilateral hearing loss and tinnitus were not caused by the Veteran's service in the Army National Guard despite seemingly having their onset while the Veteran was still in the Army National Guard.  The Board requested a new opinion on whether the Veteran's hearing loss and tinnitus were caused by noise exposure during a period of ACDUTRA or manifested during such a period.  

Accordingly, VA afforded the Veteran another audiology examination in March 2013.  The examiner reported a review of the Veteran's claims file, to include the audiometric test data from the Veteran's active service and during his Army National Guard service.  Based on the normal audiometric data contained in the claims file, the examiner concluded that the Veteran's hearing was normal and did not change as a result of military active duty or military noise exposure.  He also concluded that tinnitus was less likely than not related to exposure to acoustic trauma in the military.  This examiner did not acknowledge the time period from March to June 2008 in which private treatment providers and a VA audiogram showed left ear hearing loss.  The examiner also did not opine as to whether hearing loss and tinnitus were at least as likely as not due to noise exposure during a period of ACDUTRA or manifested during such a period. 

Because of these omissions, the Board again remanded this matter in July 2014 for another VA opinion.  The Veteran underwent this examination in October 2014.  Noting a review of the Veteran's claims file, the examiner provided the audiometric data found during a contemporaneous audiologic test.  The testing revealed puretone thresholds in decibels (dB), at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), of 25, 25, 20, 15, and 15, of the left ear, respectively, and of 20, 25, 15, 15, and 5 of the right ear, respectively.  The speech recognition score was 96 percent bilaterally.  Accordingly, the examiner concluded hearing loss was not present because hearing was within normal limits bilaterally.  

During the clinical interview, the Veteran reported difficulty hearing when background noise was present.  He first noticed the difficulty "around 2008."  The Veteran informed the examiner that "hearing improved within 6 months."  The examiner noted Dr. L.S.'s March 2008 report that diagnosed the Veteran with conductive hearing loss due to serous effusion behind the left tympanic membrane.  

Regarding test results, an otoscopy was unremarkable bilaterally.  Immittance measures indicated normal middle-ear pressure and mobility bilaterally.  Noting that pure tone results and speech recognition were excellent bilaterally, the examiner concluded that no rationale was necessary because no hearing loss was present.  

Based on the aforementioned evidence, the Board finds that the Veteran does not have a current hearing loss disability of either ear, and the first element of service connection has not been met.  

The Board is cognizant of the time period between March and June 2008, in which the Veteran was diagnosed with sensorineural hearing loss in the left ear and had a speech recognition score of 92 percent in the left ear at the June 2008 examination.  However, in the March 2008 treatment notes from Dr. L.S. and Dr. D.J.R., hearing loss is clearly attributed to a tympanic membrane disorder, and this series of reports is noted in the October 2014 examination.  Significantly, the Veteran acknowledged that hearing loss in his left ear "improved within 6 months" of his left ear condition in early 2008.

The evidence of record, including the VA treatment records, does not show that a chronic left ear hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In making this determination, the Board finds the October 2014 VA examination to be the most probative evidence of record as to whether the Veteran has a current hearing loss disability.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  The October 2014 examiner gathered a detailed history from the Veteran, provided diagnostic tests, and based his findings on the results of these tests.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Significantly, the October 2014 examiner specifically acknowledged the time period between March and June 2008 in which the Veteran was experiencing left ear hearing difficulty due to a tympanic membrane disorder and serous otitis media, noting that the Veteran reported improved hearing within six months of this incident.  Indeed, puretone thresholds were within normal limits bilaterally, and speech recognition scores were 96 percent bilaterally at the October 2014 examination.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran does not have a bilateral hearing loss disability.  

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).  Board has considered statements submitted by the Veteran and his friends and family in which they state that the Veteran's hearing loss disability makes it difficult for him to converse with others, hear in crowded rooms, or discern noise when surrounded by other noises.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is competent to provide evidence concerning their personal observations).  However, notwithstanding the probative value and competency of these statements, they do not demonstrate that the Veteran has a hearing loss for VA disability purposes that was caused by his active service.

The Board also finds that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the etiology of hearing disabilities. Id. Although non-expert opinions regarding nexus and diagnoses are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether the Veteran has a hearing loss, such as in this case, that is due to acoustic trauma rather than a tympanic membrane condition, is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran has a current bilateral hearing loss disability.  The preponderance of evidence is therefore against a finding of service connection for hearing loss and the appeal must be denied. There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran alleges his tinnitus had onset as a result of exposure to acoustic trauma during a period of ACDUTRA or INACDUTRA.  Thus, the Veteran must show that tinnitus was caused by an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).   The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

At the outset, the Board finds that the in-service element of service connection has been met.  The Veteran contends that he was exposed to acoustic trauma from aircraft, artillery, and rifle fire while in the service and in the Army National Guard during periods of ACDUTRA and INACDUTRA.  He further contends that this in-service noise exposure is the cause of this current tinnitus.  Based on the Veteran's personnel records and credible reports, the Board concedes exposure to acoustic trauma, which qualifies as an injury incurred in the line of duty during a period of INACDUTRA or ACDUTRA.  

The evidence unfavorable to the Veteran's claim consists of the VA examinations from June 2008, March 2013, and October 2014.  The June 2008 examiner noted the apparent coinciding onset dates of the Veteran's idiopathic left ear hearing loss and tinnitus, pointing to this as her rationale for denying any connection to acoustic trauma during active service or a period of ACDUTRA or INACDUTRA.  The March 2013 examiner merely concluded that tinnitus was less likely than not related to military loud noise exposure without providing rationale.  The October 2014 examiner used the same rationale as the June 2008 examiner, pointing to the coinciding onset dates of tinnitus and idiopathic left ear hearing condition.  With regard to these opinions, the Board in February 2013 found the June 2008 opinion with regard to tinnitus to be inadequate because no accompanying rationale was provided.  Since the October 2014 opinion with regard to tinnitus is based on the same logic, it is also inadequate.  The March 2013 opinion is inadequate because it is conclusory and has no accompanying rationale.  

Conversely, the Veteran has competently reported that he has tinnitus and that it began after or contemporaneous to exposure to acoustic trauma while in the Army National Guard.  In his claim, he described exposure to artillery fire, aircraft noise, and small arms fire.  In his October 2014 examination, he reported being a firing range instructor in the Army National Guard. 

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the negative nexus opinions in this case, the Board is satisfied that the tinnitus cannot be clearly disassociated from the Veteran's conceded exposure to loud noise during periods of ACDUTRA and INACDUTRA.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus.  Charles, supra.  In other words, given the nature of a tinnitus condition, the Veteran is uniquely situated to be able to competently identify and report on its onset and duration.  Here, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  

Thus, from the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

While range of motion may be impacted by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

The Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of DC 5237 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a. 
Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
As the Veteran's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider DC 5243 for rating intervertebral disc syndrome. Under DC 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months. A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

From September 12, 2003 to September 22, 2008

The RO assigned a 20 percent rating for a low back disability for the period from September 12, 2003 to September 22, 2008.  The Veteran filed his claim for service connection for a low back disability on September 12, 2003.  

The Veteran was afforded a VA examination for his spine in April 2004.  Using a goniometer, the VA examiner measured the Veteran's range of motion in his spine.  Forward flexion of the thoracolumbar spine ended at 80 degrees, extension ended at 30 degrees, bilateral lateral flexion ended at 30 degrees, and bilateral lateral rotation ended at 40 degrees.  In taking these measurements, the examiner found no pain on motion.  Range of motion was not additionally limited by stiffness or lack of endurance following repetitive use.  The examiner's overall evaluation of the Veteran's lumbosacral spine showed no tenderness or associated guarding or abnormal gait.  The examiner did find that the paraspinal region had tenderness and stiffness.  There was no spasm.  

The examiner also denied any ankylosis, scoliosis, reversed lordosis, or abnormal kyphosis of the spine.  The accompanying neurological examination was unremarkable, and the examiner denied the presence of intervertebral disc syndrome.  X-ray images taken of the spine revealed minimal degenerative changes of the vertebrae, normal intervertebral spaces, pedicles and bilateral SI-joints.  The Veteran was diagnosed with minimal degenerative changes of the lumbar spine.  

Next is a November 2004 consultation note at a private treatment provider.  The Veteran presented to obtain treatment for chronic low back pain.  He described the pain as being worse while sitting and standing, but better with walking.  He also described the pain as radiating down his left leg to behind the knee.  A back examination showed a tight lumbar spine, but the examiner was unable to assess the level of tenderness.  Regarding the Veteran's extremities, deep tendon reflexes were normal and were equal in the knees and ankles.  Strength was intact, and straight leg raising was negative.  The FABERE test was also negative.  The Veteran was assessed with discogenic low back pain.  Associated x-ray images show no observable significant alignment, disc space, or vertebral body abnormality.  

In his February 2005 VA Form 9, the Veteran contended that his range of motion was greatly limited during ordinary activities and that muscle spasms would occur after exercising or other forms of exertion.  He described low back symptoms as stiffness, tenderness, and limited range of motion.  

VA treatment notes from March 2005 show the Veteran presenting at the VA medical center complaining of lower back pain that had onset one day previously.  He denied radiation of the pain.  There was pain in trunk flexion and some paraspinal pain.  The Veteran was assessed with a back strain and prescribed with medicine, bed rest, and ice.  An associated report of medical examination from the Army National Guard contained an assessment of an abnormal spine with sciatica due to back pain or possible disc condition.  The Veteran was subsequently placed on a physical profile.  

VA afforded the Veteran another examination in December 2007 for his spine.  A review of the symptoms revealed leg or foot weakness, manifesting as some pain down the lateral portion of the left leg and numbness to the left foot.  Other symptoms included stiffness, spasms, and pain in the lumbar area.  An objective examination revealed no spasms, atrophy, or guarding of the left and right thoracic sacrospinalis.  Gait was normal.  The examiner found no ankylosis in the cervical or thoracolumbar spine.  Lasegue's sign was negative.  Regarding sciatica, the examiner found that there was no evidence of sciatica of the left lower extremity during the physical examination because complaints of left lower extremity pain, weakness, and numbness were only subjective in nature.  

Because the examiner failed to measure the Veteran's range of motion in his thoracolumbar spine, another visit was arranged in order to provide a February 2008 addendum.  Forward flexion ended at 80 degrees, extension ended at 30 degrees, bilateral lateral flexion ended at 30 degrees, and bilateral lateral rotation ended at 40 degrees.  The examiner found no pain with active and passive range of motion.  Also, there was no additional limitation of motion after three repetitions of movement as a result of pain, fatigue, incoordination, weakness, or lack of endurance.  

Next, in support of his claim, the Veteran submitted a May 2008 outpatient visit note from a private treatment provider.  In it, Dr. M.B. examined the Veteran for low back pain.  X-rays taken of the Veteran's lumbosacral spine showed minimal bone spurring.  They were otherwise negative.  During the consultation, the Veteran reported the discomfort as being predominantly in the lumbar spine.  However, the pain would radiate to the posterior thighs, left calf, and left foot.  The Veteran described the radiating pain as moderate in intensity, manifesting as waxing and waning throbbing, aching, and cramping.  Pain was elicited with back flexion. The strait leg raise was negative.  

Finally, the Veteran submitted a September 15, 2009 statement wherein he described his back pain as severe.  Other symptoms mentioned were severe stiffness, muscle spasms, and fatigue. 

A thorough review of the claims file shows no other records pertinent to the Veteran's back disability from September 12, 2003, to September 22, 2008.  The Board finds that he Veteran's lumbosacral sprain during that time was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.  Additionally, the Board notes that the examinations of record show no pain during forward flexion in repetitive-use testing.  The Board acknowledges the Veteran's reports of pain on flexion.  Also, the Board notes that private treatment records from May 2008 and VA treatment records from March 2005.  However, no reports of record detail at what point the Veteran experienced pain in the range of his forward flexion, and no evidence of record during this time period suggests that pain limited motion at any point close to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (While range of motion may be impacted by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss)  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a low back disability from September 12, 2003, to September 22, 2008.  Therefore, that claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From September 22, 2008, to November 3, 2009

The RO assigned a 20 percent rating for a low back disability from September 22, 2008, to November 3, 2009.  

VA afforded the Veteran an examination for his low back on September 22, 2008.  During the examination interview, the Veteran informed the examiner that his back condition had worsened since his December 2007 VA examination.  He complained of chronic pain in the lower back that was constant but exacerbated by prolonged sitting, standing, or lying.  Bending, lifting, or similar activities would make the pain worse.  The Veteran also noted numbness in the left foot that would occur a few times per week after prolonged sitting or standing.  Additionally, he reported occasional muscle spasms in his back.  

Regarding flare-ups, the Veteran reported 4 to 5 flare-ups in the 'last couple of years," during which he would experience severe pain that radiated to his left leg, resulting in incapacitation and the need for bed rest.  The flare-ups reportedly lasted from 1 day to 3 weeks.  

A physical examination showed a normal external spine, posture, gait, and position of the head.  Range of motion of the thoracolumbar was measured using a goniometer.  Forward flexion ended at 55 degrees with pain beginning at 20 degrees.  Extension ended at 25 degrees with pain beginning at 20 degrees.  Left lateral flexion ended at 25 degrees with pain at the end.  Right lateral flexion ended at 30 degrees with pain at the end.  Bilaterally, lateral rotation ended at 25 degrees with pain at the end.  Repetitive-use testing did not show any additional limitation on motion.  However, when asked to describe which symptoms, if any, caused additional functional impact on the Veteran's range of motion, the examiner noted that the Veteran reported increased pain on repetitive-use testing.  The Veteran was diagnosed with low back strain with degenerative changes and intermittent symptoms of left leg radiculopathy with a normal neurological examination.  

Continuing his physical examination, the examiner found that the Veteran's back was nontender to palpation, there was no muscle spasm or tenderness, and there was no weakness.  The examiner did not make a finding of scoliosis, reversed lordosis, abnormal kyphosis, or ankylosis.  

This examination is the only relevant medical evidence pertaining to the Veteran's back during this time period.  

The Board notes that the September 22, 2008, examination findings are somewhat ambiguous with regard to the effect of pain on the Veteran's forward flexion.  Forward flexion ended at 55 degrees with pain beginning at 20 degrees.  Repetitive use testing caused additional pain, as reported by the Veteran.  The examiner seemed to indicate that there was additional functional loss due to pain in the Veteran's lower back.  However, there is not an unambiguous statement to that effect.  The Board finds that there is thus reasonable doubt as to the additional limitation of motion caused by the Veteran's pain, and this doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A rating of 40 percent is therefore warranted from September 12, 2008 to November 3, 2009 because flexion was shown to be less than 30 degrees.  A higher rating is not, however, warranted under the general rating formula because there was no evidence of any form of ankylosis of the Veteran's spine.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning November 3, 2009

The RO assigned a 40 percent rating for a low back disability as of November 3, 2009.

The Veteran presented for another VA examination in November 2009.  During the clinical interview, the Veteran described his back pain as worsening pain and stiffness, rating the pain as a constantly 7 out of 10 on the pain scale.  Aside from pain, the Veteran also reported numbness, and leg or foot weakness.  Other symptoms included fatigue, decreased motion, and spasms.  The location of the pain originated in the lumbar segment and radiated down the left leg.  The Veteran reported the radiating pain as a stabbing pain.  

Next, the Veteran described back flare-ups that would occur every one to two months and last from one to two weeks.  Bending or twisting the back caused the flare-ups, and only bed rest or pain medication could alleviate the symptoms.  Regarding incapacitating episodes, the examiner indicated that the loss of work over the previous year was six weeks due to severe back pain, the pain requiring bed rest for 2 week intervals at times.  The examiner found that any incapacitating episodes were not due to intervertebral disc syndrome.  

A spinal inspection revealed normal posture, head position, symmetry in appearance, and gait.  There was no lumbar flattening, lordosis, or scoliosis.  The examiner also denied thoracolumbar or cervical ankylosis.  On range of motion testing the Veteran demonstrated flexion to 20 degrees with no pain, extension to 30 degrees with no pain, and bilateral lateral rotation and flexion to 30 degrees with no pain.  The Veteran was able to complete repetitive motion testing without any additional loss of motion.  Lasegue's sign was positive bilaterally.  

X-rays images taken for the November 2009 examination revealed minimal osteophytosis and small Schmorl's node and anterior wedging at L1.  

Most recently, the Veteran underwent another VA examination in September 2014.  Presenting, the Veteran reported still being able to run 1-2 miles 2-3 times per week, and having no functional limitations due to his back.  Regarding flare-ups, the Veteran reported having them once per year, lasting 3-5 days.  The flare-ups would result in him missing work.  The examiner was not able to estimate any reduction in range in motion during a flare-up without resorting to speculation because the Veteran was not then experiencing one.  

Range of motion of the thoracolumbar was then measured.  Forward flexion ended at 60 degrees, extension ended at 10 degrees, right lateral flexion ended at 30 degrees, left lateral flexion ended at 25 degrees, right lateral rotation ended at 20 degrees, and left lateral rotation ended at 25 degrees.  The testing revealed no objective evidence of painful motion.  Repetitive-use testing did not result in any additional limitation of range of motion.  Further, the examiner found that the Veteran did not have functional loss of the thoracolumbar spine.  Beyond this portion, the examiner found no evidence of localized tenderness or pain to palpation for joints or soft tissue of the spine.  There were no muscle spasms of the spine resulting in any abnormal gait or spinal contour.  Additionally, no ankylosis was found.  

As noted above, the RO assigned a 40 percent rating for a low back disability during this portion of the appeal period.  A higher rating of 50 or 100 percent requires some form of ankylosis of the spine.  However, the examinations during this period did not demonstrate any ankyloses of the spine.  Since the Veteran does not have any type of ankylosis of the spine, he may not be rated higher than 40 percent for orthopedic manifestations of a low back disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent as of November 3, 2009, for a low back disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Neurological Disability Associated with the Lumbosacral Strain.

The General Formula for Rating Diseases and Injuries of the Spine directs the rater to assign separate ratings for neurologic abnormalities associated with of the spine disability.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (1) (2014).  In this case, the issue of whether a neurologic rating is warranted for neuropathy in the left lower extremity is raised by the record.  

Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a), Note (2014).

Words such as mild, moderate, severe, and pronounced are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  

In the September 2014 examination, the examiner noted that the Veteran had exhibited symptoms of left lower extremity sciatica for about 10 years.  An examination revealed radiculopathy in the left lower extremity.  The radiculopathy manifested as mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner noted that the symptoms were related to the left sciatic nerve.  The overall severity of the left lower extremity radiculopathy was mild.  

Based on the record, the Board will assign ratings for left lower extremity radiculopathy based on the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520 as mild paralysis of the left sciatic nerve.  The Board has also considered the descriptions provided at 58 C.F.R. § 4.123 for neuritis, and 38 C.F.R. § 4.124, for neuralgia.  Ratings for neuritis and neuralgia are applied using the values found at 38 C.F.R. 4.124a.  To assign more than one rating for neurologic symptomatology of the same nerve is prohibited as it amounts to pyramiding.  38 C.F.R. § 4.14 (2014).  The Board finds no more appropriate criteria for rating neurologic manifestations of the Veteran's low back disability than those found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, for the sciatic nerve.  

Accordingly, the Board finds a separate rating of 10 percent, but not higher, for left lower extremity radiculopathy is warranted because that is shown to be a neurologic manifestation of the service-connected low back disability.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Lumbosacral Strain under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).  

The Board finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not implicated in any relevant time frame on appeal.  In the September 2008, November 2009, and September 2014 VA examinations, the Veteran alleged that he had suffered incapacitating episodes as a result of his low back disability.  The Board notes that none of these episodes was attributed to intervertebral disc syndrome.  Significantly, the examiners of record unanimously deny the presence of intervertebral disc syndrome.  However, even if the Veteran did have intervertebral disc syndrome that caused incapacitating episodes requiring physician-prescribed bed rest over the course of the appeal, there is no evidence to suggest that these occurrences qualify for even a ten percent rating under DC 5243.  Therefore, that would not support the assignment of any higher rating for the time periods on appeal.  

Accordingly, the Board finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher rating for any time on appeal.  38 C.F.R. § 4.71a, DC 5243 (2014).  The Board finds that the preponderance of the evidence is against the assignment of a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, that claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration and other Matters

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence fails to show anything unique or unusual about the Veteran's low back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and a reduced range of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service connected disability or its impact on his employment.  However, the rating that is assigned is assigned in recognition that the low back disability causes some interference with the Veteran's employment; if it did not there would not be a basis for a compensable rating.

While there is some indication that the service-connected disabilities do periodically interfere with the Veteran's employment, that interference is found to be contemplated by the assigned compensable rating, and there is no claim that the Veteran is currently unable to work because of this service-connected disability.  Consequently, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised pursuant to the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent for a low back disability for the period from September 12, 2003, to September 22, 2008, is denied.

Entitlement to a rating of 40 percent, but not higher, for a low back disability for the period from September 22, 2008, to November 3, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 40 percent for lumbosacral strain as of November 3, 2009, is denied.  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


